DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  Furthermore, the IDS filed on 06/07/2022 does not affect the patentability of the current claims 1-24.

Drawings
The replacement drawing FIG. 10 was received on 06/09/2022.  This drawing is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 15/723809 (a corrected notice of allowance was mailed on 06/14/2022; however, no patent number has been assigned yet) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 06/09/2022 with respect to current claims 1-24, and see previous Remarks filed on 02/09/2022 with respect to previous claims 1-24, have both been fully considered and are persuasive.  As indicated in the previous non-final rejection mailed on 12/24/2021, the previous 103 rejection has been withdrawn. 
The previous claim objection regarding claim 10 has been considered and is now withdrawn as a result of the current claim amendment.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-4 and 11-22 have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 02/09/2022.

Other References Considered
Kodera (U.S. 4,427,772) teaches an apparatus having automatic calibration for determining hydrogen peroxide concentration.  However, Kodera does not explicitly teach the logic processor being configured to generate an electrochemical cleaning control signal for the electrode to interact with the water to electrochemically clean the electrode based upon a user input signal, as recited in amended, independent claim 1.
	Similar analysis applies to independent claims 5 and 11.

Herdt et al. (U.S. 2012/0000488 A1) (hereinafter “Herdt”) teaches a control system and method of use for controlling concentrations of electrolyzed water in CIP applications.  However, Herdt does not explicitly teach the logic processor being configured to generate an electrochemical cleaning control signal for the electrode to interact with the water to electrochemically clean the electrode based upon a user input signal, as recited in amended, independent claim 1.
	Similar analysis applies to independent claims 5 and 11.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Tretheway et al. (U.S. 2011/0079520 A1) (hereinafter “Tre”) is considered the closest prior art.  Specifically, Tre teaches a sensor control system of a food processing system (see FIG. 1, a liquid treatment system 10) (see FIG. 2, sensors 40, 42, 54 and 56) (see paragraphs 16, 17, 21, 31, 35-36, 55 and 69), comprising:
	a logic processor (see FIG. 2, a control unit 26, and a controller 60 further including a processor 70 and a control program 72) operatively coupled to an electrode (see FIG. 2, electrodes 28) (see paragraphs 55 and 62-63), the logic processor being configured to:
		receive a sensor signal from the electrode (see paragraphs 59-60 and 62-63 – “…the program 72 will read various parameters of the process including the electrode current from current sensors 54, the electrode voltage from voltage sensing points 56, user entered parameters through touchscreen 27…and will provide output signals on control line 51 controlling the switching unit 50 and the power supply 58…output signals controlling the pump 44 and valve 46 and providing information on the touchscreen 27 may be provided.”), the electrode being configured to generate the sensor signal based on a chemical parameter of water used within the food processing system (see paragraphs 57-60 and 62-63 – “…the program 72 will read various parameters of the process including the electrode current from current sensors 54, the electrode voltage from voltage sensing points 56, user entered parameters through touchscreen 27…and will provide output signals on control line 51 controlling the switching unit 50 and the power supply 58…output signals controlling the pump 44 and valve 46 and providing information on the touchscreen 27 may be provided.”); and
		generate a signal (see paragraphs 8, 10, 13, 16, 21, 43, 59 and 62-63 – “…user input device which may be a keyboard or other means known in the art.”) (see paragraphs 57-60 and 62-63 – “…the program 72 will read various parameters of the process including the electrode current from current sensors 54, the electrode voltage from voltage sensing points 56, user entered parameters through touchscreen 27…and will provide output signals on control line 51 controlling the switching unit 50 and the power supply 58…output signals controlling the pump 44 and valve 46 and providing information on the touchscreen 27 may be provided.”).
	However, Tre does not explicitly teach the logic processor being configured to generate an electrochemical cleaning control signal for the electrode to interact with the water to electrochemically clean the electrode based upon a user input signal, as recited in amended, independent claim 1, and as argued by Applicant on pages 8-9 of the Remarks section mailed on 08/31/2021.
	Corresponding dependent claims 2-4 and 23 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Similar analysis applies to independent claim 5 (method).
	Corresponding dependent claims 6-10 further limit the subject matter of independent claim 5, and thus are also allowable at least for the same reasons as independent claim 5.
	Similar analysis applies to amended, independent claim 11 (system).
	Corresponding dependent claims 12-22 and 24 further limit the subject matter of independent claim 11, and thus are also allowable at least for the same reasons as independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773